On Motion to Dismiss.
McGloin, J.
Plaintiff sued defendants in solido for $611.00, with interest. L. R. Sassinot intervened, claiming that of this sum $388.71 should be adjudged in his favor. There was judgment in favor of Sassinot for the amount of his claim, and in favor of plaintiff for $222.29. Defendants, Hughes & Co., have appealed. The intervenor demands a dismissal as to himself on the ground that his demand is for less than $500.00, and hence appealable only on questions of law, and that there is neither assignment of error, bill of exceptions or statements of facts. The cause was tried below as one appealable upon questions of law and facts, and the testimony, etc., was taken in writing and is in the record.
It may be true that where a cause is appealable alone on questions of law, the mere presence in the record of the testimony reduced to writing does not do away with the necessity of the statement of facts as required by law and the rules of this Court; but we do not see the application of this principle. The character of the cause,-in the connection under consideration, is determined by the amount claimed in plaintiff’s petition, and if fully appeal-able as to him, it is equally so as to and against the intervenor, even though the latter claims less than five hundred dollars. The case comes clearly within the scope of the following authorities: Hart vs. Ludvick, 8 La. 167; Buckner et al. vs. Baker et al., 11 La. 462; Colt vs. O’Callahan, 2 La. An. 189; Haughery vs. *101Thiberge et al., 24 La. An. 442: Picard vs. Weil & Wade, 30 La. An. 625; Alter vs. O’Brien, 31 La. An. 452.
The motion to dismiss is therefore denied.